DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 17-20 are directed to a computer program product comprising a computer readable storage medium.  A computer readable storage medium includes non-statutory embodiments such as a signal carrier (See MPEP 2106.03).  Claims 17-20 may be amended to be directed to a non-transitory computer readable storage medium to overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 10-12, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0276061 to An et al. (An).
Claim 1
With regard to at least one processor; An teaches using a computing device (par. 51).
With regard to a memory that stores code executable by the at least one processor, An teaches a storage medium (par. 52).
With regard to code to: monitor, by use of the at least one processor, a plurality of parameters indicative of a usage of an information handling device, wherein the plurality of parameters is for a plurality of components of the information handling device; An teaches collecting usage information of a target device, which may include a processor and memory (Fig. 1, S120-S122; pars. 34, 35, 57).
With regard to code to: store data corresponding to the plurality of parameters; An teaches collecting the information for processing, which implies storage (par. 34).
With regard to code to: compute the usage of the information handling device based on the stored data; An teaches computing a lifespan of the device (par. 40).
Claim 2
An teaches that the usage comprises a lifetime usage of the information handling device (pars. 55-57).
Claim 5
An teaches that the code executable by the at least one processor is configured to compute a remaining life of the information handling device based on the usage of the information handling device (par. 37, lifespan prediction).
Claim 6
With regard to monitoring, by use of at least one processor, a plurality of parameters indicative of a usage of an information handling device, wherein the plurality of parameters is for a plurality of components of the information handling device; An teaches collecting usage information of a target device, which may include a processor and memory (Fig. 1, S120-S122; pars. 34, 35, 57).
With regard to storing data corresponding to the plurality of parameters; An teaches collecting the information for processing, which implies storage (par. 34).
With regard to computing the usage of the information handling device based on the stored data; An teaches computing a lifespan of the device (par. 40).
Claim 7
An teaches that the usage comprises a lifetime usage of the information handling device (pars. 55-57).
Claim 10
An teaches computing a remaining life of the information handling device based on the usage of the information handling device (par. 37, lifespan prediction).
Claim 11
And teaches computing a remaining life of at least one component of the plurality of components based on the usage of the information handling device (pars. 37, 35).
Claim 12
An teaches computing warranty information of the information handling device based on the usage of the information handling device (pars. 47, 48).
Claim 15
An teaches that the plurality of parameters comprise a power-on time, an awake time, a hibernation time, a sleep time, an amount of time an alternating current is used, an amount of time a direct current is used, a temperature, a time a temperature surpasses a threshold value, a number of rotations, a number of accesses, a cumulative power consumption, a memory bandwidth use, an amount of time memory is accessed, a network traffic use, an amount of time a network is accessed, a humidity, an environmental factor, a carbon dioxide level, an acceleration, a utilization amount, a number of disk operations, a number of page writes, a number of keystrokes, a number of clicks, a number of touch-screen touches, a force applied, or some combination thereof (par. 35, temperature, period of usage time).
Claim 16
An teaches that the plurality of components comprise a central processing unit, a memory, a disk drive, a processor, a display, a keyboard, a mouse, a key, a button, a light, a light emitting diode, a touch-screen, a touch-pad, a camera, a port, a fan, a case, a battery, display hardware, network hardware, input hardware, output hardware, processing hardware, storage hardware, sensing hardware, a hinge, or some combination thereof (par. 35, central processing unit, memory).
Claim 17
With regard to monitoring, by use of at least one processor, a plurality of parameters indicative of a usage of an information handling device, wherein the plurality of parameters is for a plurality of components of the information handling device; An teaches collecting usage information of a target device, which may include a processor and memory (Fig. 1, S120-S122; pars. 34, 35, 57).
With regard to storing data corresponding to the plurality of parameters; An teaches collecting the information for processing, which implies storage (par. 34).
With regard to computing the usage of the information handling device based on the stored data; An teaches computing a lifespan of the device (par. 40).
Claim 19
An teaches that the plurality of parameters comprise a power-on time, an awake time, a hibernation time, a sleep time, an amount of time an alternating current is used, an amount of time a direct current is used, a temperature, a time a temperature surpasses a threshold value, a number of rotations, a number of accesses, a cumulative power consumption, a memory bandwidth use, an amount of time memory is accessed, a network traffic use, an amount of time a network is accessed, a humidity, an environmental factor, a carbon dioxide level, an acceleration, a utilization amount, a number of disk operations, a number of page writes, a number of keystrokes, a number of clicks, a number of touch-screen touches, a force applied, or some combination thereof (par.35, temperature, period of usage time).
Claim 20
An teaches that the plurality of components comprise a central processing unit, a memory, a disk drive, a processor, a display, a keyboard, a mouse, a key, a button, a light, a light emitting diode, a touch-screen, a touch-pad, a camera, a port, a fan, a case, a battery, display hardware, network hardware, input hardware, output hardware, processing hardware, storage hardware, sensing hardware, a hinge, or some combination thereof (par. 35, central processing unit, memory).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over An in view of US Patent Application Publication 2005/0131810 to Garrett (Garrett).
Claim 3
An teaches all the limitations of claim 1 upon which claim 3 depends.  An does not teach that the usage comprises a usage of the information handling device over a specified time period.  Garrett teaches tracking usage over a time period (par. 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lifespan estimation, as taught by An, to include tracking usage over a time period, as taught by Garrett, because then usage for customers leasing a device would have been more accurately tracked (Garrett, par. 6).
Claim 8
An teaches all the limitations of claim 6 upon which claim 8 depends.  An does not teach that the usage comprises a usage of the information handling device over a specified time period.  Garrett teaches tracking usage over a time period (par. 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lifespan estimation, as taught by An, to include tracking usage over a time period, as taught by Garrett, because then usage for customers leasing a device would have been more accurately tracked (Garrett, par. 6).
Claim(s) 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over An in view of US Patent Application Publication 2022/0201131 to Tanchak et al. (Tanchak).
Claim 13
An teaches all the limitations of claim 6 upon which claim 13 depends.  An does not teach determining a component of the plurality of components to be replaced based on the usage of the information handling device.  Tanchak teaches scheduling the replacement of a component (pars. 24, 27, 39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lifespan estimation, as taught by An, to include scheduling the replacement of a component, as taught by Tanchak, because then the lifespan of the device would have been extended.
Claim 14
An teaches all the limitations of claim 6 upon which claims 13 and 14 depend.  An does not teach providing a notification of the component to be replaced.  Tanchak teaches transmitting notifications for replacements (pars. 24, 27, 39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lifespan estimation, as taught by An, to include scheduling the replacement of a component and sending notifications, as taught by Tanchak, because then the lifespan of the device would have been extended.
Claim 18
An teaches all the limitations of claim 17 upon which claim 18 depends.  An does not teach that the executable code comprising code to perform determining a component of the plurality of components to be replaced based on the usage of the information handling device and providing a notification of the component to be replaced. Tanchak teaches transmitting notifications for replacements (pars. 24, 27, 39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lifespan estimation, as taught by An, to include scheduling the replacement of a component and sending notifications, as taught by Tanchak, because then the lifespan of the device would have been extended. 
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864